DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot in view of new grounds of rejection.
Applicant argues that The 699 and 138 patent does not specifically teach a touch actuated menu with a plurality of examination types from an expanded preset selection window wherein different examination types have different preset imaging parameters.
Examiner would like to point out that a reference U. S. Patent No. 6,063,030 to Vara teaches a touch actuated menu with a plurality of examination types from an expanded preset selection window wherein different examination types have different preset imaging parameters (Figs. 2, 3b, 5, 6-10, 12-15, and 20-24 element 36 in all the figs listed have touch actuated menu with expanded selection of features/types/parameters), as such all claim limitations have been met and the rejection is made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,877,699 in view of U. S. Patent No. 6,063,030 to Vara et al.
The 699 patent teaches the following limitations as shown below.

U. S. Application No. 17/834,771
U. S. Patent No. 9,877,699.
1. An ultrasonic diagnostic and measurement system, comprising: a transducer probe housing that includes a transducer array that transmits and receives ultrasound signals to and from a region of a patient in response to transmit and receive circuitry, a beamformer integrated circuit connected to an ultrasound control circuit in the transducer probe housing, wherein the ultrasound control circuit receives digital signals to actuate an ultrasound imaging operation; and a computing device-executable set of instructions executable on a hand held tablet computing device that communicates with the ultrasound control circuit to control an operation of the beamformer integrated circuit, the tablet computing device including at least one processor communicatively coupled to the ultrasound control circuit, and a touch screen display, the set of instructions when executed: generating a display of an ultrasound image of the region of the patient in an image display area on the touch screen display, the ultrasound image based on ultrasound image signals processed by the beamformer integrated circuit, and operating a user interface on the touch screen display that is configured to actuate a menu window wherein ultrasound image data, patient data and a plurality of imaging modes are touch actuated using inputs that specify a subset of touch controls to be implemented for a selected imaging mode and wherein at least one touch actuated menu window includes selection of one of a plurality examination types from an expanded wherein different examination types have different preset imaging parameters, the touch screen display further configured to accept: a first gesture input that initiates an imaging procedure performed with the transducer array based on a selected preset examination type from the expanded preset selection window; and a second gesture input to alter an operation of the ultrasound control circuit to select an imaging depth for the transducer array, wherein an image of a region of interest at the selected depth is generated and displayed in the image display area for the selected preset examination type.
1. A handheld medical ultrasound imaging device comprising: a transducer probe housing a transducer array; and a tablet housing powered by a battery, the housing having a front panel, a computer in the tablet housing, the computer including at least one processor and at least one memory, a touch screen display that displays an ultrasound image and a graphical user interface having a plurality of touch actuated icons, the touch screen display positioned on the front panel, and an ultrasound beamformer processing circuit disposed in the tablet housing that receives image signals from the transducer array, the touch screen display and the ultrasound beamformer processing circuit being communicably connected to the computer, the computer being configured to respond to a first input from the touch screen display to alter an operation of the ultrasound beamformer processing circuit to display an ultrasound image, a second input from the touch screen display actuating a needle guide operation such that a needle can be visualized with an image on the touch screen display, a third input from the touch screen display that actuates an imaging depth control adjustment with a touch gesture, and a fourth input from the touch screen display that actuates split screen viewing of the ultrasound image and a second diagnostic image on the touch screen display.


The ‘699 patent does not specifically teach a touch actuated menu with a plurality of examination types from an expanded preset selection window wherein different examination types have different preset imaging parameters.

Vara teaches a touch actuated menu with a plurality of examination types from an expanded preset selection window wherein different examination types have different preset imaging parameters (Figs. 2, 3b, 5, 6-10, 12-15, and 20-24 element 36 in all the figs listed have touch actuated menu with expanded selection of features/types/parameters).

It would be obvious to one of ordinary skill in the art at the time of filing to modify the ‘699 patent with a touch actuated menu with an expanded preset selection as taught by Vara, since such a setup would result in a more user friendly system, with easy selection of different imaging features/parameters/types etc.


Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,179,138 in view of U. S. Patent No. 6,063,030 to Vara et al.

U. S. Application No. 17/834,771
U. S. Patent No. 11,179,138
1. An ultrasonic diagnostic and measurement system, comprising: a transducer probe housing that includes a transducer array that transmits and receives ultrasound signals to and from a region of a patient in response to transmit and receive circuitry, a beamformer integrated circuit connected to an ultrasound control circuit in the transducer probe housing, wherein the ultrasound control circuit receives digital signals to actuate an ultrasound imaging operation; and a computing device-executable set of instructions executable on a hand held tablet computing device that communicates with the ultrasound control circuit to control an operation of the beamformer integrated circuit, the tablet computing device including at least one processor communicatively coupled to the ultrasound control circuit, and a touch screen display, the set of instructions when executed: generating a display of an ultrasound image of the region of the patient in an image display area on the touch screen display, the ultrasound image based on ultrasound image signals processed by the beamformer integrated circuit, and operating a user interface on the touch screen display that is configured to actuate a menu window wherein ultrasound image data, patient data and a plurality of imaging modes are touch actuated using inputs that specify a subset of touch controls to be implemented for a selected imaging mode and wherein at least one touch actuated menu window includes selection of one of a plurality examination types from an expanded wherein different examination types have different preset imaging parameters, the touch screen display further configured to accept: a first gesture input that initiates an imaging procedure performed with the transducer array based on a selected preset examination type from the expanded preset selection window; and a second gesture input to alter an operation of the ultrasound control circuit to select an imaging depth for the transducer array, wherein an image of a region of interest at the selected depth is generated and displayed in the image display area for the selected preset examination type.
1. A handheld medical ultrasound imaging device comprising: a transducer probe housing including a transducer array; a tablet housing, the tablet housing having a front panel, a computer in the tablet housing, the computer including at least one processor and at least one memory, a battery that provides power, a touch screen display that displays an ultrasound image in an image display area, a plurality of icons positioned on a top and a side of the touch screen display wherein the touch screen display is operative in response to touch actuation of the icons and further in response to a plurality of moving touch gestures within the image display area, the touch screen display positioned on the front panel; and an ultrasound beamformer processing circuit disposed in the transducer probe housing that receives image data from the transducer array, the touch screen display and the ultrasound beamformer processing circuit being communicably connected to the computer, the computer being operative in response to a first gesture input from the touch screen display to alter an operation of the ultrasound beamformer processing circuit to select an imaging depth and generate an image of a region of interest at the selected depth wherein the image is displayed on an image display window of the touch screen display; wherein the touch screen display is responsive to a second gesture input to perform a cardiac imaging procedure to measure an ejection fraction value; and wherein the touch screen display is responsive to a third gesture input to perform a needle visualization procedure.

The ‘138 patent does not specifically teach a touch actuated menu with a plurality of examination types from an expanded preset selection window wherein different examination types have different preset imaging parameters.

Vara teaches a touch actuated menu with a plurality of examination types from an expanded preset selection window wherein different examination types have different preset imaging parameters (Figs. 2, 3b, 5, 6-10, 12-15, and 20-24 element 36 in all the figs listed have touch actuated menu with expanded selection of features/types/parameters).

It would be obvious to one of ordinary skill in the art at the time of filing to modify the ‘138 patent with a touch actuated menu with an expanded preset selection as taught by Vara, since such a setup would result in a more user friendly system, with easy selection of different imaging features/parameters/types etc.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793